t c summary opinion united_states tax_court james merlo petitioner and tracy nelson f k a tracy merlo commissioner of internal revenue respondent intervenor v docket no 10366-14s filed date james merlo pro_se nicole appleberry for intervenor john d davis for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated section references are to the internal revenue continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent mailed a notice_of_deficiency to petitioner and intervenor merlos determining that for they had failed to report dollar_figure in taxable wages that intervenor had received from prudential insurance co of america prudential as had been reported to respondent on a form_w-2 wage and tax statement filed by prudential petitioner timely petitioned for redetermination averring that he had no knowledge of and had not received the form_w-2 or the income referenced in the notice_of_deficiency he further averred that the form_w-2 references a different taxpayer and social_security_number respondent later learned that the different taxpayer was petitioner’s former spouse now the intervenor with whom petitioner had filed a joint_return for on the basis of this information respondent construed petitioner’s claims in the petition as a request under sec_6015 for relief from joint and continued code of as amended and in effect at all relevant times all dollar amounts have been rounded to the nearest dollar 2intervenor did not file a petition with respect to the notice_of_deficiency several_liability respondent thereupon served notice of the filing of the petition and the right to intervene upon intervenor who timely intervened in this case shortly before trial respondent granted petitioner hereafter mr merlo relief under sec_6015 with respect to the deficiency arising from the unreported income on the grounds that it could not be established that mr merlo had actual knowledge of the unreported prudential wages of intervenor hereafter ms nelson ms nelson opposes that relief the issue for decision is whether mr merlo is entitled to relief under sec_6015 for background some of the facts are stipulated and are so found the stipulation of facts and its exhibits are incorporated herein by this reference at the time mr merlo filed his petition he resided in michigan and ms nelson resided in ohio for the merlos received wage income totaling dollar_figure consisting of dollar_figure in wages paid to mr merlo by the department of the treasury for his work as a revenue_agent for the internal_revenue_service irs dollar_figure in 3five days before filing his petition petitioner filed an administrative claim for relief under sec_6015 presumably respondent’s counsel’s discovery of this claim prompted him to characterize the issue raised in the petition as sec_6015 relief in any event there is no dispute that the only issue in this case is petitioner’s entitlement to sec_6015 relief 4mr merlo has not sought relief under either sec_6015 or f wages paid to ms nelson by ethan allen inc ethan allen and dollar_figure in disability_income paid to ms nelson by prudential which prudential reported as wage income on a form_w-2 although the merlos maintained a joint checking account in and ms nelson maintained a separate checking account during to which she had exclusive access forms w-2 were mailed in early to the merlos covering their respective items of the foregoing income at the residence they were still jointly occupying at the time sometime before date the merlos timely filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return extending the due_date of their federal_income_tax return to date shortly thereafter in date ms nelson moved out of the marital residence and filed for divorce between the divorce filing and early date the merlos seldom spoke lived in separate households and communicated primarily through their divorce counsel on date three days before the return_due_date as extended mr merlo sent an email to his counsel for forwarding to ms nelson in the email he inquired whether ms nelson wished to file a joint_return with him for the email also stated i believe the information for ms nelson is correct a paper return does require the form_w-2 for ms nelson be attached which i do not have attached to the email was a draft of the merlos’ federal_income_tax return draft federal return prepared by mr merlo which reported dollar_figure as the merlos’ total wage income mr merlo also attached to the draft federal return a worksheet he had prepared that listed ms nelson’s wages from ethan allen and his wages from the department of the treasury as the only sources of the merlos’ total wage income of dollar_figure on his worksheet mr merlo treated ms nelson’s wages from ethan allen as dollar_figure in reaching the total wages figure of dollar_figure because ms nelson had at some point advised him that she had total wages for in that amount on date the merlos communicated directly with each other three times via email therein ms nelson confirmed to mr merlo that she had received a copy of his october email and agreed to file a joint_return with him for she proposed various changes to the draft federal return none of which concerned wage income mr merlo also prepared a draft of the merlos’ michigan income_tax return draft michigan return the schedule w michigan withholding_tax schedule attached to the draft michigan return listed the components of the merlos’ total wage income of dollar_figure as coming from two sources wages of dollar_figure from the department of the treasury attributable to mr merlo and wages of dollar_figure from ethan allen attributable to ms nelson early on the morning of date the due_date for filing the return mr merlo emailed ms nelson the draft federal return and draft michigan return for her to review for accuracy ms nelson responded by text informing mr merlo that he had misstated her wages from ethan allen on the draft returns as equal to dollar_figure rather than dollar_figure the correct figure mr merlo now believing the draft returns to be incorrect revised them by reducing ms nelson’s wage income from dollar_figure to dollar_figure a dollar_figure difference mr merlo thereafter emailed ms nelson a revised draft form_1040 worksheet for her to review pincite a m the worksheet listed the merlos’ wage income as dollar_figure consisting of dollar_figure in wages from the department of the treasury and dollar_figure in wages from ethan allen mr merlo agreed to leave copies of the revised federal and michigan returns for ms nelson to sign at the residence they had previously occupied together ms nelson confirmed with mr merlo that she needed to attach her form_w-2 for the ethan allen wages to the returns and he clarified that the form_w-2 needed to be attached only to the federal return the merlos’ federal return was timely filed on date reporting total wage income as dollar_figure on date the merlos divorced as noted respondent issued a notice_of_deficiency for to the merlos in which he determined that they had failed to report dollar_figure of ms nelson’s wage income from prudential mr merlo sought sec_6015 relief for administratively and also timely petitioned for redetermination of the deficiency for that year respondent granted mr merlo relief under sec_6015 with respect to the unreported prudential income shortly before trial ms nelson intervened in the deficiency case and opposes such relief discussion married taxpayers may elect to file a joint federal_income_tax return sec_6013 if a joint_return is made generally each spouse is jointly and severally 5in the notice_of_deficiency respondent apparently rounded down ms nelson’s dollar_figure of wage income from prudential to dollar_figure in our findings we have used dollar_figure as the correctly rounded figure consistent with mr merlo’s computations when he prepared the return 6our jurisdiction over this case is unimpaired by respondent’s concession that mr merlo is entitled to sec_6015 relief with respect to the deficiency as the notice_of_deficiency was timely petitioned and mr merlo’s entitlement to sec_6015 relief is an affirmative defense to the deficiency which ms nelson as intervenor disputes see 114_tc_276 young v commissioner tcmemo_2012_255 at see also 114_tc_354 liable for the entire tax due on their aggregate income for that year sec_6013 114_tc_276 however in certain circumstances sec_6015 allows a spouse to obtain relief from joint_and_several_liability sec_6015 one such circumstance is found in sec_6015 under which respondent has granted mr merlo relief ms nelson opposes that relief the standard and scope of our review of mr merlo’s entitlement to sec_6015 relief is de novo see 132_tc_203 sec_6015 generally allows a separated or divorced spouse to elect to limit the liability for any deficiency assessed with respect to a joint_return to the portion of the deficiency that is properly allocable to the electing individual under sec_6015 see 125_tc_211 barnes v commissioner tcmemo_2004_266 sec_1_6015-3 income_tax regs sec_6015 generally allocates the items giving rise to the deficiency as if the spouses had filed separate returns sec_6015 the parties do not dispute that the disability_income from prudential reported as wages is properly allocable to ms nelson pursuant to sec_6015 to be eligible for sec_6015 relief the electing spouse must establish that the spouses filed a joint_return for the year at issue the spouses were at the time the election for relief was made legally_separated or divorced or had not been members of the same household at any time during the previou sec_12 months the election for relief was made after a deficiency was determined but no later than two years after the commissioner began collection activities and the deficiency remains unpaid see sec_6015 a and b stergios v commissioner tcmemo_2009_15 sec_1_6015-3 income_tax regs the parties do not dispute that these threshold requirements are satisfied the dispute here involves sec_6015 which denies otherwise available sec_6015 relief to the electing spouse if it is shown that he or she had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d sec_6015 the statute imposes upon the commissioner the burden_of_proof to demonstrate actual knowledge see eg 292_f3d_800 d c cir aff’g tcmemo_2000_332 116_tc_189 martin v commissioner tcmemo_2000_346 wiksell v commissioner tcmemo_1999_32 aff’d without published opinion 215_f3d_1335 9th cir the level of proof required is by a preponderance_of_the_evidence culver v commissioner t c pincite actual knowledge is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof in the case of omitted income the electing spouse must have an awareness of the omitted income 115_tc_183 aff’d 282_f3d_326 5th cir the applicable standard is the electing spouse’s actual subjective knowledge culver v commissioner t c pincite actual knowledge is not to be inferred from evidence that the electing spouse merely had reason to know of the omitted income see s rept no pincite 1998_3_cb_537 a ctual knowledge must be established by the evidence and shall not be inferred based on indications that the electing spouse had a reason to know respondent concedes mr merlo’s entitlement to relief under sec_6015 having concluded that it cannot be demonstrated that he had actual knowledge of ms nelson’s prudential income ms nelson disagrees while as noted the burden_of_proof is ordinarily on the commissioner to demonstrate actual knowledge a procedural issue arises where the commissioner concedes the requesting spouse’s entitlement to sec_6015 relief and the only party opposing it is the nonrequesting spouse the court has resolved this problem by determining whether actual knowledge has been demonstrated by a preponderance_of_the_evidence as presented by all three parties see young v commissioner tcmemo_2012_255 at pounds v commissioner tcmemo_2011_202 slip op pincite stergios v commissioner slip op pincite we therefore consider whether mr merlo’s actual knowledge of the omitted prudential income has been demonstrated by a preponderance_of_the_evidence presented by all three parties we conclude that it has not been established by a preponderance_of_the_evidence that mr merlo had actual knowledge of the omitted prudential income mr merlo testified that he believed ms nelson’s only source of wage income for was ethan allen and that he was unaware that she had received any disability_income from prudential during that year he further testified that ms nelson had orally advised him at some point that her total wage income for that year was dollar_figure thus mr merlo contends when he sent ms nelson the draft federal return with a worksheet indicating that her ethan allen wages were dollar_figure and she responded by asserting that the correct figure was dollar_figure he believed his initial figure was erroneous and adjusted it to dollar_figure in so doing he reduced reported income by dollar_figure--the amount of the omitted prudential income mr merlo’s testimony is corroborated by contemporaneous documentation the worksheet attached to the draft federal return and the schedule w attached to the draft michigan return both prepared by mr merlo listed dollar_figure as ms nelson’s wages from ethan allen that figure actually represented the total of ms nelson’s ethan allen wages of dollar_figure and her prudential income of dollar_figure but mr merlo’s having listed the total as all coming from ethan allen confirms that he believed ethan allen was the source of all of ms nelson’s wage income at the time he prepared the return moreover in his email of date he advised the couple’s respective divorce counsel that he did not have any form_w-2 from her at the time that was not a self-serving statement mr merlo’s lack of knowledge of the prudential income is supported circumstantially as well ms nelson maintained a separate bank account during it can be readily inferred that she deposited her checks from prudential there which removes a means by which mr merlo could have obtained actual knowledge of the income moreover in contrast to her having worked at ethan allen she could have applied for and obtained disability benefits without mr merlo’s having become aware of these actions we are persuaded that mr merlo’s lack of knowledge of ms nelson’s prudential income and his good-faith belief that the only source of her wage income was ethan allen are what caused him to adjust her total wage income downward from dollar_figure to dollar_figure when she advised him that the latter figure was the correct amount of her wage income from ethan allen ms nelson testified that when she moved out of the marital residence she left copies of all of her forms w-2 including those from ethan allen and prudential in a tax file maintained there by mr merlo retaining the originals for herself her testimony is uncorroborated and it is contradicted by mr merlo’s contemporaneous email of date in which he stated that he did not have a form_w-2 from her moreover we are not persuaded that mr merlo an irs revenue_agent would have prepared worksheets that listed ms nelson’s ethan allen wages as dollar_figure if he in fact had copies of her forms w-2 showing that her wage income while in total equal to dollar_figure actually consisted of dollar_figure from ethan allen and dollar_figure from prudential finally we note that ms nelson having been provided mr merlo’s worksheet accompanying the draft federal return that made no mention of the prudential income had ample opportunity to alert mr merlo to the omission but failed to do so even though by her own admission she had the originals of the forms w-2 that had been issued to her her silence tended to confirm mr merlo’s belief that he had merely overstated her ethan allen wages in the worksheet and had not omitted income from another source we likewise are unpersuaded by ms nelson’s contention that mr merlo as her estranged spouse deliberately omitted her prudential income from the return as filed in order to create problems for her with the irs as an irs revenue_agent mr merlo surely knew that failing to report income that had been reported to the irs on a form_w-2 would trigger irs scrutiny of the return that would almost certainly result in a determination_of_a_deficiency for which he would be jointly and severally liable indeed that is what happened here given mr merlo’s familiarity with irs procedures it is not reasonable to believe he deliberately failed to report form_w-2 income for which he had actual knowledge as he would have been aware that he was creating the same problems with the irs for himself as ms nelson speculates he intended to cause for her in sum mr merlo’s version of events premised on his lack of actual knowledge of the omitted prudential income is plausible and corroborated by contemporaneous documents ms nelson’s contentions and testimony to the effect that mr merlo had actual knowledge of that income are implausible and without support from and to some extent are contradicted by the record in view of the foregoing we conclude that a preponderance_of_the_evidence does not establish that mr merlo had actual knowledge of the prudential income as would be required to disqualify him from the sec_6015 relief to which he is otherwise entitled accordingly pursuant to sec_6015 mr merlo is not liable for the deficiency for the merlos’ taxable_year determined by respondent as it is attributable entirely to the failure to report income allocable to ms nelson under sec_6015 to reflect the foregoing decision will be entered for petitioner
